DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement, filed 20 November 2019, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20191120, is attached to the instant Office action.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A reference that is closest to the claimed invention discloses sensor data representative of an image of a field of view of a vehicle sensor may be received and the sensor data may be applied to a machine learning model. The machine learning model may compute a segmentation mask representative of portions of the image corresponding to lane markings of the driving surface of the vehicle. Analysis of the segmentation mask may be performed to determine lane marking types, and lane boundaries may be generated by performing curve fitting on the lane markings corresponding to each of the lane marking types. The data representative of the lane boundaries may then be sent to a component of the vehicle for use in navigating the vehicle through the driving surface.
However, none of the references disclose equivalent features to the claim features such as “extract common data characteristics from the identified emerging pattern in order to determine a data scenario; expand the data scenario via general adversarial neural network encoding to produce expanded data scenarios; batch the expanded data scenarios to create multiple synthetic data sets containing varied subsets of the expanded data scenarios; generate one or more syntenic data vectors comprising one or more of the multiple synthetic data sets.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a list of references related to the claimed invention:
Hong (US 2019/0026605 A1): The present disclosure provides a neural network model training method and apparatus, a living body detecting method and apparatus, a device and a storage medium. It is feasible to, with respect to different scenarios, respectively obtain picture samples under the scenarios, each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario; and according to obtained picture samples, train to obtain a neural network model whose output is a feature vector which is discriminative for different scenarios. As such, when the living body detection is performed, it is possible to determine the feature vector of the to-be-detected picture according to the neural network model, then determine a picture sample matched with the to-be-detected picture, and regard the tag of the matched picture sample as the tag of the to-be-detected picture, thereby obtaining the detection result of the to-be-detected picture.
Edwards et al. (US 2019/0188562 A1): Mechanisms are provided to implement a hardened neural network framework. A data processing system is configured to implement a hardened neural network engine that operates on a neural network to harden the neural network against evasion attacks and generates a hardened neural network. The hardened neural network engine generates a reference training data set based on an original training data set. The neural network processes the original training data set and the reference training data set to generate first and second output data sets. The hardened neural network engine calculates a modified loss function of the neural network, where the modified loss function is a combination of an original loss function associated with the neural network and a function of the first and second output data sets. The hardened neural network engine trains the neural network based on the modified loss function to generate the hardened neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        








    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609